Exhibit 10.3

GUARANTY

This GUARANTY (“Guaranty”) is executed as of January 12, 2011, by KILROY REALTY,
L.P., a Delaware limited partnership (“Guarantor”), in favor of METROPOLITAN
LIFE INSURANCE COMPANY, a New York corporation (“Lender”), with reference to the
following facts:

A.      Lender has agreed to make a loan (the “Loan”) in the principal amount of
up to $135,000,000.00 to Kilroy Realty 303, LLC, a Delaware limited liability
company (“Borrower”), to be evidenced by that certain Promissory Note of even
date herewith (the “Note”) to be executed by Borrower and payable to Lender. The
Note is to be secured by, among other things, a Deed of Trust, Security
Agreement and Fixture Filing of even date herewith to be executed by Borrower,
as trustor, in favor of Lender, as beneficiary which is to be recorded in the
Official Records of San Francisco County, California (the “Deed of Trust”). The
Deed of Trust will encumber a fee estate in certain real property located in the
City of San Francisco, County of San Francisco, State of California as described
therein (the “Property”).

B.      It is a condition to Lender making the Loan to Borrower that Guarantor
execute this Guaranty.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing, and in order to induce Lender
to make the Loan to Borrower, Guarantor hereby agrees, in favor of Lender, as
follows:

1.      Definitions and Construction.

(a)      Definitions.  The following terms, as used in this Guaranty, shall have
the following meanings:

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C.), as
amended or supplemented from time to time, and any successor statute, and any
and all rules issued or promulgated in connection therewith.

“Guaranteed Obligations” means any and all obligations, indebtedness, or
liabilities of any kind or character owed by Borrower to Lender pursuant to
Borrower’s recourse obligations to Lender as set forth under Section 11 of the
Note, as in effect on the date hereof or as modified with the consent of
Guarantor, and Section 9.01 of the Deed of Trust, as in effect on the date
hereof or as modified with the consent of Guarantor, and all obligations and
liabilities of Borrower to Lender pursuant to that certain Unsecured Indemnity
Agreement of even date herewith (the “Indemnity Agreement”) executed by
Borrower.

“Loan Documents” shall have the same meaning as in the Deed of Trust.

 

303 Second Street — Guaranty



--------------------------------------------------------------------------------

(b)      Construction.  Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, and the term “including” is not limiting. The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms refer to this
Guaranty as a whole and not to any particular provision of this Guaranty. Any
reference herein to any of the Loan Documents includes any and all alterations,
amendments, extensions, modifications, renewals, or supplements thereto or
thereof, as applicable. Neither this Guaranty nor any uncertainty or ambiguity
herein shall be construed or resolved against Lender or Guarantor, whether under
any rule of construction or otherwise. On the contrary, this Guaranty has been
reviewed by Guarantor, Lender, and their respective counsel, and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of Lender and Guarantor.

2.      Guaranteed Obligations.        Guarantor hereby irrevocably and
unconditionally guarantees to Lender, as and for Guarantor’s own debt, until
final and indefeasible payment thereof has been made, payment of the Guaranteed
Obligations, in each case when and as the same shall become due and payable, it
being the intent of Guarantor that the guaranty set forth herein shall be a
guaranty of payment and not a guaranty of collection.

3.      Performance Under This Guaranty.  In the event that Borrower fails to
make any payment of any Guaranteed Obligations on or before the due date
thereof, Guarantor immediately shall cause such payment to be made.

4.      Primary Obligations.  This Guaranty is a primary and original obligation
of Guarantor, is not merely the creation of a surety relationship, and is an
absolute and unconditional guaranty of payment and performance which shall
remain in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
the issuance of the Loan Documents. Each person and entity executing this
Guaranty as Guarantor agrees that it is directly, jointly and severally with any
and all other guarantors of the Guaranteed Obligations, liable to Lender, that
the obligations of Guarantor hereunder are independent of the obligations of
Borrower or any other guarantor, and that a separate action may be brought
against each person or entity signing as Guarantor whether such action is
brought against Borrower or any other guarantor or whether Borrower or any such
other guarantor is joined in such action. Guarantor agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by Lender of whatever remedies it may have against Borrower or any
other guarantor, or the enforcement of any lien or realization upon any security
Lender may at any time possess. Guarantor agrees that any release which may be
given by Lender to Borrower or any other guarantor shall not release Guarantor.
Guarantor consents and agrees that Lender shall be under no obligation to
marshal any assets of Borrower or any other guarantor in favor of Guarantor, or
against or in payment of any or all of the Guaranteed Obligations.

5.      Waivers.

(a)      Guarantor absolutely, unconditionally, knowingly, and expressly waives:

 

2

303 Second Street — Guaranty



--------------------------------------------------------------------------------

(i)      (A) Notice of acceptance hereof; (B) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (C) notice of the amount of
the Guaranteed Obligations, subject, however, to Guarantor’s right to make
inquiry of Lender to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (D) notice of any adverse change in the financial condition of
Borrower or of any other fact that might increase Guarantor’s risk hereunder;
(E) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments among the Loan Documents; (F) notice
of any event of default under the Loan Documents; and (G) all other notices
(except if such notice is specifically required to be given to Guarantor
hereunder or under any Loan Document to which Guarantor is a party) and demands
to which Guarantor might otherwise be entitled.

(ii)      Guarantor’s right by statute (including, without limitation, its
rights under California Civil Code Sections 2845 or 2850) or otherwise to
require Lender to institute suit against Borrower or to exhaust any rights and
remedies which Lender has or may have against Borrower or any collateral for the
Guaranteed Obligations provided by Borrower, Guarantor or any third party. In
this regard, Guarantor agrees that it is bound to the payment of all Guaranteed
Obligations, whether now existing or hereafter accruing, as fully as if such
Guaranteed Obligations were directly owing to Lender by Guarantor. Guarantor
further waives any defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and paid, provided that such defense shall not be
available to the extent that any payments made to Lender are set aside or
restored as described in Section 8 herein) of Borrower or by reason of the
cessation from any cause whatsoever of the liability of Borrower in respect
thereof.

(iii)      (A) Any rights to assert against Lender any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Borrower or any other party liable to Lender;
(B) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (C) any defense Guarantor has to performance hereunder, and
any right Guarantor has to be exonerated, provided by California Civil Code
Sections 2819, 2822, or 2825, or otherwise, arising by reason of: the impairment
or suspension of Lender’s rights or remedies against Borrower; the alteration by
Lender of the Guaranteed Obligations; any discharge of the Guaranteed
Obligations by operation of law as a result of Lender’s intervention or
omission; or the acceptance by Lender of anything in partial satisfaction of the
Guaranteed Obligations; and (D) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement thereof, and any
act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to Guarantor’s
liability hereunder.

(b)      Guarantor absolutely, unconditionally, knowingly, and expressly waives
any defense arising by reason of or deriving from (i) any claim or defense based
upon an election of remedies by Lender including any defense based upon an
election of remedies by Lender under the provisions of the California Code of
Civil Procedure Sections 580a, 580b, 580d, and 726 or any similar law of
California or any other jurisdiction; or (ii) any election by

 

3

303 Second Street — Guaranty



--------------------------------------------------------------------------------

Lender under Bankruptcy Code Section 1111(b) to limit the amount of, or any
collateral securing, its claim against Borrower. Pursuant to California Civil
Code Section 2856:

Guarantor waives all rights and defenses arising out of an election of remedies
by the creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Guarantor’s rights of subrogation and reimbursement against Borrower by the
operation of California Code of Civil Procedure Section 580(d) or otherwise.

Guarantor waives all rights and defenses that Guarantor may have because some of
the Guaranteed Obligations are secured by real property. This means, among other
things:

(1)      Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower for the Guaranteed
Obligations; and

(2)      If Lender forecloses on any real property collateral pledged by
Borrower for the Guaranteed Obligations: (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price; and (B) Lender
may collect from Guarantor even if Lender, by foreclosing on the real property
collateral pledged by Borrower for the Guaranteed Obligations, has destroyed any
right Guarantor may have to collect from Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon California Code of Civil Procedure Sections 580a, 580b, 580d, or 726.

If any of the Guaranteed Obligations at any time are secured by a mortgage or
deed of trust upon real property, Lender may elect, in its sole discretion, upon
a default with respect to the Guaranteed Obligations, to foreclose such mortgage
or deed of trust judicially or nonjudicially in any manner permitted by law,
before or after enforcing the Loan Documents, without diminishing or affecting
the liability of Guarantor hereunder except to the extent the Guaranteed
Obligations are repaid with the proceeds of such foreclosure. Guarantor
understands that (a) by virtue of the operation of California’s antideficiency
law applicable to nonjudicial foreclosures, an election by Lender nonjudicially
to foreclose such a mortgage or deed of trust probably would have the effect of
impairing or destroying rights of subrogation, reimbursement, contribution, or
indemnity of Guarantor against Borrower or other guarantors or sureties, and
(b) absent the waiver given by Guarantor, such an election would prevent Lender
from enforcing the Loan Documents against Guarantor. Understanding the
foregoing, and understanding that Guarantor is hereby relinquishing a defense to
the enforceability of the Loan Documents, Guarantor hereby waives any right to
assert against Lender any defense to the enforcement of the Loan Documents,
whether denominated “estoppel” or otherwise, based on or arising from an
election by Lender nonjudicially to foreclose any such mortgage or deed of
trust. Guarantor understands that the effect of the foregoing waiver may be that
Guarantor may have liability hereunder for amounts with respect to which
Guarantor may be left without rights of

 

4

303 Second Street — Guaranty



--------------------------------------------------------------------------------

subrogation, reimbursement, contribution, or indemnity against Borrower or other
guarantors or sureties. Guarantor also agrees that the “fair market value”
provisions of California Code of Civil Procedure Section 580a shall have no
applicability with respect to the determination of Guarantor’s liability under
the Loan Documents.

(c)      Guarantor hereby absolutely, unconditionally, knowingly, and expressly
waives: (i) any right of subrogation Guarantor has or may have as against
Borrower with respect to the Guaranteed Obligations; (ii) any right to proceed
against Borrower or any other person or entity, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which Guarantor may
now have or hereafter have as against Borrower with respect to the Guaranteed
Obligations; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of Borrower.

(d)      WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY ABSOLUTELY, KNOWINGLY,
UNCONDITIONALLY, AND EXPRESSLY WAIVES, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS
2787 THROUGH 2855, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580c,
580d, AND 726, CHAPTER 2 OF TITLE 14 OF PART 4 OF DIVISION 3 OF THE CALIFORNIA
CIVIL CODE, AND CALIFORNIA COMMERCIAL CODE SECTIONS 3116, 3118, 3119, 3419,
3605, 9610, 9611, 9615, 9617, 9624, 9625, 9626, AND 9627.

6.      Releases.  Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Lender may, by action or inaction:

(a)      compromise, settle, extend the duration or the time for the payment of,
or discharge the performance of, or may refuse to or otherwise not enforce this
Guaranty, the other Loan Documents, or any part thereof, with respect to
Borrower or any other person or entity;

(b)      release Borrower or any other person or entity or grant other
indulgences to Borrower or any other person or entity in respect thereof;

(c)      amend or modify in any manner and at any time (or from time to time)
any of the Loan Documents; provided that no amendment or modification of
Section 11 of the Note, Section 9.01 of the Deed of Trust or of the Indemnity
Agreement shall amend or modify the Guaranteed Obligations without the consent
of Guarantor; or

(d)      release or substitute any other guarantor, if any, of the Guaranteed
Obligations, or enforce, exchange, release, or waive any security for the
Guaranteed Obligations or any other guaranty of the Guaranteed Obligations, or
any portion thereof.

7.      No Election.  Lender shall have all of the rights to seek recourse
against Guarantor to the fullest extent provided for herein, and no election by
Lender to proceed in one

 

5

303 Second Street — Guaranty



--------------------------------------------------------------------------------

form of action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of Lender’s right to proceed in any other form of action or
proceeding or against other parties unless Lender has expressly waived such
right in writing. Specifically, but without limiting the generality of the
foregoing, no action or proceeding by Lender under any document or instrument
evidencing the Guaranteed Obligations shall serve to diminish the liability of
Guarantor under this Guaranty except to the extent that Lender finally and
unconditionally shall have realized indefeasible payment by such action or
proceeding.

8.      Indefeasible Payment.  The Guaranteed Obligations and the Secured
Indebtedness shall not be considered indefeasibly paid for purposes of this
Guaranty unless and until all payments to Lender are no longer subject to any
right on the part of any person or entity, including Borrower, Borrower as a
debtor in possession, or any trustee (whether appointed under the Bankruptcy
Code or otherwise) of any of Borrower’s assets to invalidate or set aside such
payments or to seek to recoup the amount of such payments or any portion
thereof, or to declare same to be fraudulent or preferential. Until such full
and final performance and indefeasible payment of the Guaranteed Obligations
whether by Guarantor or Borrower, Lender shall have no obligation whatsoever to
transfer or assign its interest in the Loan Documents to Guarantor. In the event
that, for any reason, any portion of such payments to Lender is set aside or
restored, whether voluntarily or involuntarily, after the making thereof, then
the obligation intended to be satisfied thereby shall be revived and continued
in full force and effect as if said payment or payments had not been made, and
Guarantor shall be liable for the full amount Lender is required to repay plus
any and all reasonable costs and expenses (including reasonable attorneys’ fees
and expenses and reasonable attorneys’ fees and expenses incurred pursuant to
proceedings arising under the Bankruptcy Code) paid by Lender in connection
therewith.

9.      Financial Condition of Borrower.  Guarantor represents and warrants to
Lender that Guarantor is currently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor further represents and warrants to Lender that Guarantor has read and
understands the terms and conditions of the Loan Documents. Guarantor hereby
covenants that Guarantor will continue to keep informed of Borrower’s financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Guaranteed Obligations.

10.      Subordination.  Guarantor hereby agrees that any and all present and
future indebtedness of Borrower owing to Guarantor is deferred, postponed in
favor of and subordinated to the prior payment, in full, in cash, of the
Guaranteed Obligations and the Secured Indebtedness. In this regard, no payment
of any kind whatsoever shall be made with respect to such indebtedness until the
Guaranteed Obligations and the Secured Indebtedness have been indefeasibly paid
in full. Until payment in full of the Guaranteed Obligations and the Secured
Indebtedness, Guarantor agrees not to accept any payment or satisfaction of any
kind of indebtedness of Borrower to Guarantor and hereby assigns such
indebtedness to Lender, including the right to file proof of claim and to vote
thereon in connection with any proceeding under the Bankruptcy Code, including
the right to vote on any plan of reorganization. Further, if Guarantor shall
comprise more than one person or entity, Guarantor agrees that until such
payment in full of the Guaranteed Obligations and the Secured Indebtedness,
(a) no one of them

 

6

303 Second Street — Guaranty



--------------------------------------------------------------------------------

shall accept payment from the others by way of contribution on account of any
payment made hereunder by such party to Lender, (b) no one of them will take any
action to exercise or enforce any rights to such contribution, and (c) if any of
Guarantor should receive any payment, satisfaction or security for any
indebtedness of Borrower to any of Guarantor or for any contribution by the
others of Guarantor for payment made hereunder by the recipient to Lender, the
same shall be delivered to Lender in the form received, endorsed or assigned as
may be appropriate for application on account of, or as security for, the
Guaranteed Obligations and until so delivered, shall be held in trust for Lender
as security for the Guaranteed Obligations.

11.      Payments; Application.  All payments to be made hereunder by Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset. All payments made by
Guarantor hereunder shall be applied as follows: first, to all reasonable costs
and expenses (including reasonable attorneys’ fees and expenses and reasonable
attorneys’ fees and expenses incurred pursuant to proceedings arising under the
Bankruptcy Code) incurred by Lender in enforcing this Guaranty or in collecting
the Guaranteed Obligations; second, to all accrued and unpaid interest, premium,
if any, and fees owing to Lender constituting Guaranteed Obligations; and third,
to the balance of the Guaranteed Obligations.

12.      Attorneys’ Fees and Costs.  Guarantor agrees to pay, on demand, all
reasonable attorneys’ fees (including reasonable attorneys’ fees incurred
pursuant to proceedings arising under the Bankruptcy Code) and all other
reasonable costs and expenses which may be incurred by Lender in the enforcement
of this Guaranty (including those brought relating to proceedings pursuant to 11
U.S.C.) or in any way arising out of, or consequential to the protection,
assertion, or enforcement of the Guaranteed Obligations (or any security
therefor), whether or not suit is brought.

13.      Notices.  All notices or demands by Guarantor or Lender to the other
relating to this Guaranty shall be in writing and either personally served or
sent by registered or certified mail, postage prepaid, return receipt requested,
or by recognized courier service which provides return receipts, and shall be
deemed delivered on the date of actual delivery or refusal to accept delivery as
evidenced by the return receipt. Unless otherwise specified in a notice sent or
delivered in accordance with the provisions of this section, such writing shall
be sent as follows:

If to Lender:

Metropolitan Life Insurance Company, a New York corporation

10 Park Avenue

Morristown, New Jersey 07962

Attention: Senior Vice President, Real Estate Investments

and:

Metropolitan Life Insurance Company

425 Market Street

 

7

303 Second Street — Guaranty



--------------------------------------------------------------------------------

Suite 1050

San Francisco, California 94105

Attention: Vice President

If to Guarantor:

Kilroy Realty, L.P.

12200 W. Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Executive Vice President and Chief Financial Officer

With a copy to:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Attention: Glen B. Collyer

14.      Cumulative Remedies.  No remedy under this Guaranty or under any Loan
Document is intended to be exclusive of any other remedy, but each and every
remedy shall be cumulative and in addition to any and every other remedy given
hereunder or under any Loan Document, and those provided by law or in equity. No
delay or omission by Lender to exercise any right under this Guaranty shall
impair any such right nor be construed to be a waiver thereof. No failure on the
part of Lender to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.

15.      Severability of Provisions.  If any provision of this Guaranty is for
any reason held to be invalid, illegal or unenforceable in any respect, that
provision shall not affect the validity, legality or enforceability of any other
provision of this Guaranty.

16.      Entire Agreement; Amendments.  This Guaranty constitutes the entire
agreement between Guarantor and Lender pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by both Guarantor and Lender. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar right or
default or otherwise prejudice the rights and remedies hereunder.

17.      Successors and Assigns.  The death of Guarantor shall not terminate
this Guaranty. This Guaranty shall be binding upon Guarantor’s heirs, executors,
administrators, representatives, successors, and assigns and shall inure to the
benefit of the successors and assigns of Lender; provided, however, Guarantor
shall not assign this Guaranty or delegate any

 

8

303 Second Street — Guaranty



--------------------------------------------------------------------------------

of its duties hereunder without Lender’s prior written consent. Any assignment
without the consent of Lender shall be absolutely void. In the event of any
assignment or other transfer of rights by Lender, the rights and benefits herein
conferred upon Lender shall automatically extend to and be vested in such
assignee or other transferee.

18.      Choice of Law and Venue.  The validity of this Guaranty, its
construction, interpretation, and enforcement, and the rights of Guarantor and
Lender, shall be determined under, governed by, and construed in accordance with
the internal laws of the State of California, without regard to principles of
conflicts of law. To the maximum extent permitted by law, Guarantor hereby
agrees that all actions or proceedings arising in connection with this Guaranty
shall be tried and determined only in the state and federal courts located in
the County of San Francisco, State of California, or, at the sole option of
Lender, in any other court in which Lender shall initiate legal or equitable
proceedings and which has subject matter jurisdiction over the matter in
controversy. To the maximum extent permitted by law, Guarantor hereby expressly
waives any right it may have to assert the doctrine of forum non conveniens or
to object to venue to the extent any proceeding is brought in accordance with
this Section.

19.      WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GUARANTOR HEREBY ABSOLUTELY, KNOWINGLY, UNCONDITIONALLY, AND EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR
PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS GUARANTY, OR IN ANY WAY
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE DEALINGS OF GUARANTOR AND
LENDER WITH RESPECT TO THIS GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR
HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT LENDER MAY
FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS
WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

20.      Understandings With Respect to Waivers and Consents.  Guarantor
warrants and agrees that each of the waivers and consents set forth are made
after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
a defense or right may diminish, destroy, or otherwise adversely affect rights
which Guarantor otherwise may have against the Borrower, or against any
collateral, and that, under the circumstances the waivers and consents herein
given are reasonable and not contrary to public policy or law. If any of the
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

21.      Counterparts.  This Guaranty may be executed in one or more
counterparts by some or all of the parties hereto, each of which counterparts
shall be an original and all of which together shall constitute a single
agreement of Guaranty. The failure of any party to

 

9

303 Second Street — Guaranty



--------------------------------------------------------------------------------

execute this Guaranty, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

[SIGNATURE FOLLOWS ON NEXT PAGE]

 

10

303 Second Street — Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date set forth in the first paragraph hereof.

 

   

KILROY REALTY, L.P.,

   

a Delaware limited partnership

   

        By: Kilroy Realty Corporation,

        a Maryland Corporation,

   

        Its General Partner

            By:  /s/ Michelle Ngo                                 Name: Michelle
Ngo             Title: Vice President and Treasurer             By:   /s/ Tamara
J. Porter                           Name: Tamara J. Porter             Title:
Vice President and Corporate Counsel

Signature Page

 

303 Second Street — Guaranty